NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted March 14, 2012*
                                      Decided March 30, 2012

                                              Before

                             DANIEL A. MANION, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

          
No. 11‐3171

CLARENCE JACKSON,                                   Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Central District of Illinois.

        v.                                          No. 10‐CV‐2114

MICHAEL J. ASTRUE,                                  Harold A. Baker,
Commissioner of Social Security,                    Judge.
    Defendant‐Appellee.                 



                                            O R D E R

       After successfully appealing an ALJ’s finding that he was not disabled, Clarence
Jackson filed this lawsuit seeking a decade’s worth of Social Security benefits, including
proceeds that the agency had deducted to cover previous overpayments. The district court


        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐3171                                                                           Page 2

granted the Commissioner’s motion to dismiss for lack of subject‐matter jurisdiction,
finding that Jackson had not exhausted his administrative remedies with regard to
challenging the ruling on the deductions. The court further noted that Jackson’s complaint
was untimely in that it had not been filed within 60 days of the Appeals Council’s favorable
decision. 

        Jackson appeals but his appellate brief does not address the district court’s grounds
for dismissal. Although Jackson asserts that the court’s decision “constituted restraint on
liberty activity,” he does not explain how the court erred in concluding that dismissal was
appropriate. And although we construe pro se filings liberally, even uncounseled litigants
must present arguments supported by citations to the record and legal authority. See FED. R.
APP. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001). 

                                                                                DISMISSED.